IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


FRANCES FAWCETT,

              Appellant,

 v.                                                     Case No. 5D16-582

JOHN C. GAINEY,

              Appellee.

________________________________/

Opinion filed April 7, 2017

Appeal from the Circuit Court
for Orange County,
Bob Leblanc, Judge.

Edward E. Emrick, of Rohe Twyman P.A.,
Tavares, for Appellant.

Barbara A. Eagan, of Eagan Appellate Law,
PLLC, Orlando, for Appellee.

PALMER, J.

       Frances Fawcett (the wife) appeals the final order entered by the trial court

dissolving her marriage to John Gainey (the husband). We affirm in all respects except

one.

       The wife claims that the trial court reversibly erred in equitably distributing her

jewelry. She maintains that the trial court's $10,000.00 valuation of her jewelry for
purposes of equitable distribution is not supported by substantial competent evidence.

We agree.

       The husband listed jewelry valued at $10,000.00 on his financial affidavits, in his

pre-trial memorandum, and in his proposed equitable distribution schedule. Yet, during

trial, the husband's counsel conceded:

              Okay. And I think we can all agree that [$]3,500 to [$]4,000 of
              [the $10,000.00] is a non-marital engagement ring that was
              given to her before the marriage. So that drops it down to
              about six grand.

However, in the final dissolution order, the trial court ruled:

              9. WIFE'S JEWELRY. The wife has jewelry with an
              approximate marital value of $10,000.00 as of the date of
              filing. That jewelry should remain the property of the wife as
              equitable distribution.

Since the husband agreed that the wife's engagement ring was a pre-marital gift and,

thus, a nonmarital asset, and he agreed that the remaining jewelry was valued at

$6,000.00, we reverse and remand for the entry of an amended final judgment increasing

the husband's equalizing payment by $2,000.00.

       AFFIRMED in part; REVERSED in part; REMANDED.



ORFINGER, J., and BOATRIGHT, J., Associate Judge, concur.




                                              2